                                                                                                               Matthew G. Berard
                                                                                                            Direct: 1.248.205.3348
                                                                                       Email: matthew.berard@bowmanandbrooke.com




April 18, 2021                                                                                                VIA ECF


Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      Wang v Tesla, Inc.: 1:20-cv-3040-NGG-SJB; Tesla, Inc.’s Response to Plaintiffs’ April
         13, 2021 Submission Re: Motion to Compel Against Mobileye

Dear Magistrate Judge Bulsara:

       Tesla, Inc. (“Tesla”) submits this Response Letter Brief in response to Plaintiffs’ April 13,
2021 Letter Motion to Compel against Mobileye (Dkt. 52) pursuant to the Court’s Individual
Rules. To be clear, Tesla’s positions as stated in this letter pertain only to Tesla’s objections to the
Subpoena that Plaintiffs issued to Non-Party Mobileye (the “Mobileye Subpoena”).

       However, Tesla has received the Mobileye Subpoena and has communicated its objections
to Plaintiffs’ counsel in the required Meet and Confer process. Tesla’s position is not that a
deposition of a Mobileye Corporate Representative cannot be taken by Plaintiffs in this case. If
Mobileye wants to act to prevent this deposition from occurring altogether, that is a decision for
Mobileye to make. However, Tesla has objections to certain of the Topics described in the
Mobileye Subpoena that Plaintiffs have proposed in this case and Tesla has shared those objections
with Plaintiffs’ counsel as well as counsel for Mobileye.1

        Notwithstanding, Tesla will raise its objections on the record as the deposition progresses
and will preserve its ability to challenge any objectional deposition testimony, including objections
on the basis of proprietary or highly confidential business information. Along these lines, so long
as any testimony from a Mobileye Corporate Representative regarding Tesla’s proprietary business
information is protected by the extant Confidentiality Protective Order (Dkt. 35), it is not Tesla’s
position that the deposition must not go forward.



1
 As reflected in Dkt. 52-4 and 52-6, counsel for Tesla has communicated with Plaintiffs’ Counsel its objection that
Plaintiffs’ Deposition topics are not proportionate to the needs of the case and that it objects to the extent that it seeks
confidential or highly proprietary business information of Tesla.

24176537v1
Magistrate Judge Sanket J. Bulsara
April 18, 2021
Page 2

        Further, there is a Non-Disclosure Agreement (NDA) in place between Mobileye and Tesla
that should apply during this proposed deposition of Mobileye’s Corporate Representative. Tesla
expects that Mobileye will comply with the NDA and Counsel for Tesla and Mobileye have
discussed that point. It is not Tesla’s position that the NDA precludes a deposition. Again, so long
as any testimony and exhibits about Tesla’s confidential and proprietary business activities or trade
secrets that may be sought by Plaintiffs during the deposition are covered by the extant
Confidentiality Protective Order, Tesla will not object to the mere fact that the deposition occurs.
But Tesla reserves its rights under Fed. R. Civ. P. 30, including 30(d)(3).

        Tesla’s response here is not intended to affect or waive any objections or arguments
potentially available to Mobileye in response to Plaintiffs’ Mobileye Subpoena. Tesla intends only
to present its own position relative to the objections it has to the topics listed in the Mobileye
Subpoena which potentially trigger issues of confidential and highly proprietary business
information that has not been demonstrated to be either relevant or proportionate to the needs of
this case.

        Finally, on April 18, 2021, this Court granted an extension of Mobileye to submit its
response to Plaintiffs’ motion until May 3, 2021. Accordingly, Tesla reserves its right to
supplement this Response once Mobileye files its response on May 3, 2021 and Tesla is prepared
to fully brief this matter if the Court believes it would be helpful.

                                                  Sincerely,

                                                  BOWMAN AND BROOKE LLP



                                                  Matthew G. Berard
MGB/mb
To: All Parties Via ECF




24176537v1
